Roosevelt, J.
Where a judgment is entered by confession, it is necessary that the sworn statement of indebtedness accompanying it should be sufficiently specific in sums, dates, and considerations to enable the other creditors of the debtor, with reasonable facility, to investigate its genuineness and protect themselves against fraud.
A general allegation that the judgment was “ for goods sold and delivered,” or on a note “ given for goods sold and delivered,” is not a compliance with requirements of the statute.
Order affirmed, without costs.